Citation Nr: 1625647	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  15-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an eye disability, to include epiretinal membrane, vitreous degeneration, and cataract.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for an eye disability.  Thereafter, jurisdiction was transferred to the RO in New York, New York.

This matter was remanded by the Board in November 2015 for additional evidentiary development.  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's eye disability had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VA's duty to notify was satisfied through a letter dated in October 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have not been obtained and are unavailable.  In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2015).  Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of records unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1)(i)-(iv) (2015).

Here, the RO received negative responses to records requests in November 2011 and May 2012 from the Personnel Information Exchange System (PIES).  Thereafter, a memorandum of formal finding of unavailability of service treatment records was issued in April 2013.  The memorandum detailed all efforts made to obtain the records.  The RO also contacted the Veteran in April 2013 regarding the unavailability of service medical records.  

All relevant post-service treatment records and reports identified by the Veteran have been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in May 2013 in connection with his service connection claim on appeal.  As requested in the Board's November 2015 remand directives, an addendum opinion was obtained in March 2016.  The examination and addendum opinion are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The claim was then readjudicated by a March 2016 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his eye disability is due to in-service head and eye trauma, to include injuries sustained during an in-service assault and a tank cannon blast during training.  

VA and private medical records demonstrate treatment for eye disorders, but do not suggest that such disabilities are related to service.  

The Veteran underwent a VA examination in May 2013, at which time diagnoses of epiretinal membrane, vitreous degeneration, and cataract were noted.  The examiner determined that the epiretinal membranes were more likely than not due to the degeneration of the vitreous gel in the appellant's eyes and less likely than not due to any injury or concussion experienced in service.  He stated that the epiretinal membranes were not noted on examination in 2007 and were first noted in 2012.  The examiner further reported that there were associated changes in the vitreous gel of each eye, which was a known aging change that could lead to epiretinal membrane formation.  

An addendum opinion was obtained in March 2016.  The examiner determined that based on a review, the Veteran's cataract was more likely than not age related.  He determined that there was no note of the presence of traumatic cataract.  As such, the examiner opined that the appellant's senile cataract was less likely than not related to his miliary service, including in-service head trauma.



Analysis

While the evidence demonstrates that he Veteran has been diagnosed with multiple eye disabilities, the weight of the evidence is against a finding that the disabilities are related to military service.  VA and private treatment records demonstrate treatment for the eye disabilities; however, the records do not suggest that such conditions are related to military service.  Further, the May 2013 VA examiner determined that the diagnosed epiretinal membrane was due to the degeneration of the vitreous gel in the appellant's eyes, which was a known aging change.  Similarly, in his March 2016 addendum opinion, he determined that the diagnosed cataract was also age related and not the result of trauma.  The conclusions were based on a review of the claims file and the Veteran and were accompanied by a clear rationale and are deemed to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There are no other medical opinions of record to contradict the examiner's findings. 

The Board acknowledges the Veteran's assertion that his eye disabilities are related to service.  While he is competent to report symptoms observable to a lay person, the possible causes of his eye disabilities involve complicated medical questions.  As a lay person he lacks the medical expertise to say that any diagnosed eye disability is related to military service.  His opinion is therefore, not deemed competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for an eye disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an eye disability is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


